Citation Nr: 1335352	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-35 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990 and from November 1990 to June 1991, with service in Southwest Asia.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Veteran appeared at a hearing before a Decision Review Officer at the RO in September 2011.  A transcript of this hearing is of record.  

The Veteran also requested a VA Travel Board hearing on his VA Form 9 Substantive Appeal, and a hearing was scheduled for April 24, 2013. Despite receiving adequate notice of that hearing by way of a March 2013 letter, he failed to attend his scheduled hearing.  Therefore, the Board deems the hearing request withdrawn. See 38 C.F.R. § 20.704(d) (2012).
 
A review of the Veteran's Virtual VA electronic claims file and records contained in the Veterans Benefits Management System reveals no additional records.

The issues of entitlement to service connection for a respiratory disorder, to include as due to undiagnosed illness and entitlement to service connection for a right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  The Veteran does not have current right ear hearing loss disability for VA compensation purposes.

2.  A diagnosis of asthma is not present during the pendency of this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for right ear hearing loss are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2012).

2.  The criteria for the establishment of service connection for asthma are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notification letters in June 2008 and December 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the letters satisfied the notice requirements.  In this regard, the letters informed the Veteran of the information and evidence needed to substantiate his claim and notified him of the division of responsibilities in obtaining such evidence.  The letters also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was afforded audio and respiratory VA examinations in May 2012.  There has been no allegation that the examinations were inadequate.  Moreover, the Board finds that the VA medical opinions obtained in this case are adequate, as they were predicated on a full reading of the available service treatment records as well as the post-service medical records contained in the Veteran's claims file.  The opinions consider all of the pertinent evidence of record and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a Statement of the Case (SOC) and numerous Supplemental Statements of the Case (SSOC), which informed them of the laws and regulations relevant to the Veteran's claims.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). As a general matter, a layperson is not capable of opining on matters requiring medical knowledge. See 38 C.F.R. § 3.159(a)(2). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See generally Caluza, supra. The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

The benefit of the doubt rule provides that a Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a Veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Right ear hearing loss

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service.  VA concedes that the Veteran was exposed to hazardous noise during service and in a September 2008 rating decision, the RO granted service connection for a left ear hearing loss disability.  However, the Board has found that the preponderance of the evidence is against finding that the Veteran has a right ear hearing loss disability in accordance with VA regulations.  Therefore, the Veteran's claim of service connection for a right ear hearing loss disability is denied. 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

On audiological examination, in September 2008, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 0, 10, 20, and 15 decibels, respectively.  The Veteran's speech discrimination score was 100 percent.  At a May 2012 VA examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 5, 15, 20, and 15 decibels, respectively. Speech discrimination/word recognition testing was 96 percent. The assessment was sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies) in the right ear. 

Even though there is evidence of a diagnosis of sensorineural hearing loss in the right ear, VA audiometric examinations show that the degree of hearing loss or impairment in the right ear does not meet the criteria of hearing loss disability under 38 C.F.R. § 3.385.  The Veteran does not have an auditory threshold of 40 decibels or greater for any of the designated frequencies of 500, 1000, 2000, 3000, and 4000 Hertz. He does not have at least three auditory thresholds of 26 decibels or greater for the designated frequencies. He also does not have a speech recognition score using the Maryland CNC Test of less than 94 percent. 

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131. The evidence reflects that the Veteran does not have current right ear hearing loss as defined by VA standards. In the absence of proof of current disability, the claim of service connection may not be granted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Because the weight of the evidence show that the right ear hearing loss does not meet the criteria under 38 C.F.R. § 3.385, the claim of service connection for right ear hearing loss must be denied.

Asthma

The Veteran contends that he developed asthma as a result of exposure to "intense oil fire smoke" while in service.  As the preponderance of the evidence is against a finding that he has a diagnosis of asthma during the pendency of this appeal, the Veteran's claim of service connection is denied.

The Veteran's service treatment records show he denied asthma upon entry into service.  The records also show treatment for sinusitis in May 1987 and for bronchitis in September 1988.  An October 1988 chest x-ray was normal.  He also complained of chest congestion and coughing in January 1990.  The Veteran denied asthma or shortness of breath on a March 1990 discharge report of medical history and his contemporaneous report of medical examination at discharge showed a normal clinical evaluation of his lungs and chest. The Veteran again denied asthma or shortness of breath in May 1991. 

Post-service treatment records show that in a November 1998, it was noted that the Veteran had a past medical history of seasonal asthma or hay fever.  In November 2000, the Veteran reported a possible diagnosis of asthma but with no symptoms since he quit smoking.  In July 2009, the record showed a past medical history of "asthma - not on MDI - aggravated by tobacco smoke."  A November 2009 treatment record showed a past medical history of asthma, unspecified.  Additionally, a July 2011 treatment record showed a past medical history of "asthma, unspecified in remission albuterol prn smoked in the past for 15 yrs."  Finally, in April 2012, the Veteran's refill for albuterol expired without renewal.  

The Veteran appeared before a Decision Review Officer at a RO hearing in September 2011.  He testified that he began having breathing problems immediately after he returned from the Gulf War and that he saw a civilian doctor approximately six months to a year after his discharge from service.  He stated that the doctor diagnosed asthma and prescribed an inhaler.  He further stated that the doctor could not find a specific allergy at the time, but after he quit smoking cigarettes, the Veteran realized he was allergic to smoke and he was no longer able to work as a generator mechanic, as he had during service.  

The Veteran underwent a VA examination in May 2012.  He reported that his respiratory symptoms began three to four months after returning from his deployment to the Middle East.  He also reported that he was evaluated by a pulmonologist for shortness of breath and difficulty breathing.  The pulmonologist diagnosed asthma and prescribed inhalers.  The Veteran reported that his symptoms improved when he stopped smoking cigarettes in 1995.  Presently, the Veteran stated that his symptoms are exacerbated when exposed to any type of smoke.  

A pulmonary function test was normal with no significant bronchodilator response and normal diffusion.  The examiner noted that the Veteran's diagnosis of asthma was presumptive.  He was never diagnosed in the military or at VA and there were no available private records of such a diagnosis. His past medical history was amended to include his own report of an asthma diagnosis, not a medical diagnosis. The Veteran has never been evaluated or treated for asthma at the VA.  The examiner opined that the Veteran's episodes of bronchitis during service were more likely related to his tobacco use, as his symptoms resolved when he discontinued smoking.  Additionally, the examiner noted that the Veteran has not been evaluated or treated for a respiratory disorder since leaving the military and his most recent chest x-ray and pulmonary function tests were normal.  Therefore, the examiner opined that it is not likely that the Veteran has a diagnosis of asthma.  

The Board finds that service connection for asthma is not warranted as the most probative evidence of record indicates that the Veteran does not have asthma during the pendency of his claim and that any respiratory disorders he had during service were related to his cigarette smoke, given that by the Veteran's own account, they resolved when the Veteran ceased smoking.  

In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability. See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer, 3 Vet. App. at 225 (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim).

The Board has considered the Veteran's statements with regard to his asthma; however, although he is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of this specific kind of respiratory disability at issue. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). Moreover, the relevant clinical evidence shows no signs of asthma as the Veteran's recent diagnostic testing was negative.

Even assuming that the Veteran was diagnosed with asthma shortly after his discharge from service, the more probative evidence of record does not show a diagnosis during the pendency of his claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). Rather, it appears that his symptoms resolved after he quit smoking cigarettes.  Without evidence of a current diagnosis of asthma, the Veteran's claim of service connection for asthma is denied. 


ORDER

Service connection for right ear hearing loss is denied.

Service connection for asthma is denied.


REMAND

Regarding the right hip disability, remand is required for an examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there is a current right hip disability.  The Veteran has testified that a physician indicated to him that onset could have been during service because he began feeling pain in 1994, approximately three years after service discharge, and avascular necrosis can take years to develop.  Because there is evidence of a currently diagnosed disability, and an indication of in-service onset with, remand for a VA examination is required.  

Regarding the non-asthma respiratory disability as due to an undiagnosed illness, remand is required for an addendum medical opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Here, the Veteran claimed entitlement to service connection for asthma and a respiratory disability, including as due to an undiagnosed illness.  A 2012 VA examiner addressed the issue of service connection for asthma, but did not provide an opinion regarding the claim based on an undiagnosed illness.

VA is authorized to compensate any Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, that became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent within the applicable presumptive period, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  A Persian Gulf veteran is a veteran who served on active service in the Southwest Asia theater of operations during the Persian Gulf War.  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e).

A qualifying chronic disability is a disability resulting from the following, or a combination of the following:  an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2).  Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any provider who suggested that his right hip disorder could have had its onset during service.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  

2. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right hip disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip avascular necrosis was caused or aggravated by the Veteran's military service, to include as due to a vaccination given in the right hip area and whether it is at least as likely as not that the disorder had its onset during service.  The examiner must specifically address the Veteran's assertions of pain beginning in 1994, pain since that time, and a formal diagnosis in 1998 with Stage II-III avascular necrosis.  

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of any respiratory symptoms from a VA examiner.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  If the examiner concludes that an examination is required, one must be conducted.

The examiner must determine if there is a qualifying chronic disability, including an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome.  A chronic disability includes objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



